IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2017-CC-00345-COA

VINCE BATES                                                                 APPELLANT

v.

CITY OF NATCHEZ, MISSISSIPPI                                                  APPELLEE

DATE OF JUDGMENT:                          03/03/2016
TRIAL JUDGE:                               HON. FORREST A. JOHNSON JR.
COURT FROM WHICH APPEALED:                 ADAMS COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                    PAUL ANDERSON KOERBER
ATTORNEY FOR APPELLEE:                     EDGAR HYDE CARBY
NATURE OF THE CASE:                        CIVIL - STATE BOARDS AND AGENCIES
DISPOSITION:                               AFFIRMED - 05/08/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE LEE, C.J., CARLTON AND WESTBROOKS, JJ.

       LEE, C.J., FOR THE COURT:

¶1.    In this appeal, we must determine whether there was substantial evidence to support

the decision of the Civil Service Commission (CSC) of the City of Natchez to suspend and

demote Vince Bates, a Natchez police officer.

                       FACTS AND PROCEDURAL HISTORY

¶2.    On June 19, 2014, Bates placed a personal tracking device on a fellow officer’s patrol

car. This officer, Elvis Prater, filed an offense report, and Bates was charged with trespass

and disturbing the peace. These charges were later dismissed. After an internal investigation

and a pre-termination hearing, the City of Natchez recommended terminating Bates’s

employment. The City determined that Bates had violated the City’s personnel policy by
exhibiting conduct unbecoming for an officer and improper use of a City vehicle. Bates then

appealed to the CSC. After a hearing, the CSC determined that Bates should not have been

terminated and modified the City’s termination order. The CSC suspended Bates for four

months without pay and demoted him to a patrolman with no supervisory duties.

¶3.     Bates appealed to the Adams County Circuit Court. After reviewing the record, the

trial found that substantial evidence existed to support the CSC’s decision and that the CSC

acted in good faith.

¶4.     Bates now appeals, asserting that the CSC’s decision lacked substantial evidence and

that his due-process rights were violated. Finding no error, we affirm.

                               STANDARD OF REVIEW

¶5.     A CSC’s review of a city’s decision to remove, suspend, demote, or discharge a

civil-service employee is limited to determining whether the “disciplinary action was or was

not made for political or religious reasons and was or was not made in good faith for cause.”

Miss. Code Ann. § 21-31-23 (Rev. 2015). A trial court’s review of the CSC’s decision is

limited to a review of the transcript of the proceedings before the Commission to determine

“whether the judgment or order of removal, discharge, demotion, suspension[,] or

combination thereof made by the Commission, was or was not made in good faith for cause

. . . .” Id.

¶6.     Our standard of review is limited to “whether or not the action of the [CSC] was in

good faith for cause.” Necaise v. City of Waveland, 170 So. 3d 616, 618 (¶9) (Miss. Ct. App.

2015) (quoting City of Vicksburg v. Lane, 11 So. 3d 162, 165 (¶10) (Miss. Ct. App. 2009)).



                                             2
“Intertwined with this question is whether or not there was substantial evidence before the

[CSC] to support its order[,] and whether the decision is arbitrary, unreasonable,

confiscatory, and capricious.” Id.

                                        DISCUSSION

       I.     Substantial Evidence

¶7.    In his first issue on appeal, Bates argues that the CSC lacked substantial evidence in

rendering its decision. Bates claims that the placement of the tracking device on a fellow

officer’s vehicle was an innocent prank and did not violate police department policies. He

also alleges that his initial termination was in retaliation for his past reporting of wrongdoing

by his fellow officers.

¶8.    Bates, however, has failed to show the CSC acted without good faith for cause. The

CSC did not simply “rubber stamp” the City’s decision; rather it conducted an extensive

hearing, as noted by the trial court. Eight witnesses, including Bates, testified, and eighteen

exhibits were admitted. There was evidence that Bates violated a City policy regarding

personal use of City assets and a policy regarding use of City vehicles. There was also

evidence that Bates’s actions created an atmosphere of distrust among his fellow officers and

damaged the morale of the police department. Several of Bates’s coworkers indicated that

Bates had a vindictive nature. Officer Prater testified that he thought Bates had placed the

GPS on his patrol car in retaliation for a comment Officer Prater previously made to

Bates—Officer Prater implied that Bates had been sleeping during his shift. The trial court

found that it was “clear from the transcript of the hearing that the examination and cross-



                                               3
examination of each witness was in-depth and comprehensive.” We find the CSC’s decision

to suspend and demote Bates was supported by substantial evidence; thus, we affirm the CSC

and the trial court.

¶9.    We note that Bates asserts that the CSC’s order did not contain a discussion or

analysis of how the CSC reached its decision. However, Bates does not cite to any law that

requires the CSC to make detailed findings of fact. In this instance, though, it is clear that

the CSC conducted a thorough review because it found there was not substantial evidence

to uphold the City’s decision to terminate Bates.

       II.     Due Process

¶10.   Bates briefly argues that his due-process rights were violated because he was not

provided with proper notice and an opportunity to be heard. “When a procedural due process

claim is raised in a case, it must be evaluated using a two step process.” Burleson v. Hancock

Cty. Sheriff’s Dep’t Civil Serv. Comm’n, 872 So. 2d 43, 49 (¶16) (Miss. Ct. App. 2003)

(citing Nichols v. City of Jackson, 848 F. Supp. 718, 720 (S.D. Miss. 1994)). “The first step

requires the court to decide whether a protected life, liberty or property interest exists. The

second step is a court determination of what process is required in the situation.” Id. (quoting

Nichols, 848 F. Supp. at 720).

¶11.   As a civil service employee, Bates has a property interest in his employment. See

Miss. Code Ann. § 21-31-13 (Rev. 2015). In regard to the second step, Bates was given the

minimum due process required. The record indicates Bates was given notice at every stage

of the proceedings. He had a pre-termination hearing before the police department’s



                                               4
disciplinary board, of which he had notice and an opportunity to have an attorney present and

call witnesses. Bates was notified of the police department’s decision to recommend

termination, and this notification indicated the police department would make the

recommendation to the mayor at a meeting on a specific date. Bates was invited to attend the

meeting. Bates was also notified of the City’s recommendation to terminate and informed

he had ten days to appeal to the CSC. Bates then had a hearing before the CSC where he was

represented by an attorney. This issue is without merit.

¶12.   AFFIRMED.

    IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, FAIR, WILSON,
GREENLEE, WESTBROOKS AND TINDELL, JJ., CONCUR.




                                             5